FILED
                              NOT FOR PUBLICATION                           JUL 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RAMON ADOLFO CORDOBA-                            No. 07-71901
JIMENEZ; MARIA ISABEL VIVEROS
DE CORDOBA,                                      Agency Nos. A079-290-250
                                                             A079-290-251
               Petitioners,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Ramon Adolfo Cordoba-Jimenez and Maria Isabel Viveros De Cordoba,

natives and citizens of Mexico, petition for review of the Board of Immigration

Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s (“IJ”)


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal order. We have jurisdiction under 8 U.S.C. § 1252. We review de novo

claims of due process violations in immigration proceedings, Vasquez-Zavala v.

Ashcroft, 324 F.3d 1105, 1107 (9th Cir. 2003), and we deny the petition for review.

      Petitioners’ claim that the IJ violated due process by not considering their

new hardship evidence fails because the BIA considered petitioners’ motion to

reopen under the same standard that the IJ would have and concluded that

petitioners failed to demonstrate prima facie eligibility for cancellation of removal.

See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring prejudice for a

petition to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                           2                                    07-71901